Citation Nr: 1734383	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  13-34 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for anxiety.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to November 1957. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2011 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the disabilities on appeal.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a May 2017 videoconference hearing.  A hearing transcript has been associated with the record.  During that hearing, the undersigned advanced this appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107 (a) (2) (West 2014) and 38 C.F.R. § 20.900 (c) (2016).

The Veteran changed representation during the pendency of this appeal; the American Legion is recognized as his current representative.

This appeal was processed using the "Virtual VA" and Veterans Benefit Management System (VBMS) paperless claims processing systems.  The Board has reviewed these systems to ensure thorough analysis of the evidence of record. 


FINDINGS OF FACT

1.  The Veteran has not had a diagnosed PTSD disability during the appeal period, or within proximity thereto.

2.  The Veteran has not had a diagnosed anxiety disability during the appeal period, or within proximity thereto.

3.  The Veteran has not had a diagnosed sleep apnea disability during the appeal period, or within proximity thereto.

4.  The Veteran has no service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  The criteria for service connection for anxiety are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3.  The criteria for service connection for sleep apnea are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

4.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

In correspondence dated in November 2010 (regarding the PTSD claim), January 2012 (regarding anxiety and sleep apnea) and June 2012 (regarding TDIU), prior to the respective rating decisions, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016), known as the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; information and evidence that the Veteran was expected to provide; and how VA determines the disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claims.  In this regard, the Board notes that pertinent post-service records have been associated with the record.  Unfortunately, the Board notes that the Veteran's service treatment records are fire-related (i.e., destroyed or damaged by a fire at the National Personnel Records Center (NPRC) facility in 1973).  As such, the Board recognizes that VA's duty to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule is heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Veteran has reported that he is in receipt of Social Security Administration (SSA) benefits.  VA has a duty to obtain SSA records where it has notice of an application for Social Security disability benefits.  Cohen v. Brown, 10 Vet. App. 128, 151 (1997) (noting that "VA has a duty to assist in gathering social security records when put on notice that the veteran is receiving social security benefits").  However, VA's duty to obtain records only applies to records that are "relevant" to the claim.  See 38 U.S.C.A. § 5103A (b) (1); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing Federal Rule of Evidence 401, defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence").  In this case, there is no indication that any SSA records would be relevant to the claims now on appeal, nor has the Veteran alleged that the records are relevant.  At the hearing in May 2017 the Veteran indicated that he retired from working due to his age.  He indicated that he did not work due to his age.  There is no evidence that these records would relate to or provide a basis for establishing service connection for his claimed PTSD, anxiety, or sleep apnea disability.  As such, SSA records would not avail the Veteran and remanding the case to obtain these records would serve no useful purpose.  See Brock v. Brown, 10 Vet. App. 155, 161-162 (1997) (VA is not obligated to obtain records which are not pertinent to the issue on appeal).  As the Court has stated, VA's "duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support the claim."  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claims.  The Board also is unaware of any such outstanding evidence.  Therefore, the Board is satisfied that the originating agency has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

PTSD, anxiety, and sleep apnea are not a "chronic diseases" listed under 38 C.F.R. § 3.309 (a) (2016); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service", the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Service Connection Claims

The Veteran contends that he is entitled to service connection for PTSD due to being stationed in Germany during the Hungarian uprising.  He also drove a supply truck alone with the German border was nearby.  He asserts that PTSD, anxiety, and sleep apnea are related to service.

Although the Veteran experienced symptoms of sleep apnea during the pendency of this claim, the record establishes that he did not have the disabilities of PTSD, anxiety, or sleep apnea at the time the claims for VA disability compensation were filed in November 2010 (for PTSD) and January 2012 (for anxiety and sleep apnea), or during the pendency of the claims.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Therefore, he is not entitled to service connection for PTSD, anxiety, and sleep apnea.

The record includes VA outpatient treatment records of the Veteran.  PTSD screenings were negative in March 2013, May 2014 and March 2016.    The outpatient records do not show diagnoses of sleep apnea, PTSD or anxiety. 

A July 2011 psychiatric consultation record showed that the Veteran was referred for possible enrollment in Cognitive Behavioral Therapy for Insomnia (CBTI).  The purpose of the evaluation was to assess the Veteran's  psychological status and assist with treatment recommendations.  The Veteran denied a diagnosis of sleep apnea.  The Veteran reported that sleep problems started shortly after his military service.  The examiner noted that precipitating factors included Stress of being in Germany and away from home during his military service.  It was noted that perpetuating factors were chronic anxiety/stress with wife who has MS and stress related to a neighbor.  The diagnosis was Dyssomnia NOS and it was noted rule out Nightmare Disorder.  The VA treatment records do not show diagnoses of PTSD, anxiety or sleep apnea.

The Board acknowledges that the Veteran has not been afforded VA examinations regarding his claims for service connection.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in initial service connection claims, the VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

The Board finds that the Veteran does not have currently diagnosed disabilities either during or prior to the pendency of the claims relating to the abovementioned disorders.  In this regard, the Board finds that the Veteran has submitted no evidence other than his own statements showing current diagnoses for these claimed disorders.  Therefore, as there is no evidence of current diagnosis of the claimed disabilities, the Board finds that an examination and opinion are not warranted.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159 (c) (4); McLendon, supra.

Based upon review of the evidence above, the Board finds the Veteran's claim for service connection for PTSD, anxiety, and sleep apnea must be denied because the medical evidence of record does not indicate diagnoses of these conditions.  

Where the medical evidence establishes that a Veteran does not currently have a disorder for which service connection is sought, service connection for that disorder is not authorized under the statues governing Veterans' benefits.  Brammer, 3 Vet. App. 223, 225; Rabideau, 2 Vet. App. 141, 144.  

For all the foregoing reasons, the claims for service connection must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable. 

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one service-connected disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more service-connected disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (a) (2016). 

The Veteran does not have any service-connected disabilities.  Therefore entitlement to TDIU must be denied as there are no service-connected disabilities which could be found to be causing individual unemployability.  

For all the foregoing reasons, the claims for service connection for a TDIU must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable. 


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for anxiety is denied.

Entitlement to service connection for sleep apnea is denied.

Entitlement to a TDIU is denied.


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


